DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/24/21 has been considered and entered.  Claims 2 and 11 have been canceled.  Claims 1,3-10 and 12-14 remain in the application with claims 12-14 having been withdrawn from consideration as being directed toward a non-elected invention.

In light of the amendment filed 5/24/21, the 35 USC 112,102 and 103 rejections have been withdrawn.  However, the following rejection has been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (2015/0303481) in combination with Klein (5,393,617) further in combination with Matsuno et al. (2017/0117583).
Duong et al. (2015/0303481) teaches forming a cathode or anode using a composite binder including PTFE and at least one of PVDF, PEO and a PVDF copolymer (abstract).  A first mixture if formed using a binder not PTFE, conductive material and active material and then after mixing the PTFE binder is added to form a second mixture and this mixture is subjected to a shearing process for fibrillating the PTFE ([0015]-[0018], [0097]-[0101].
Duong et al. (2015/0303481) fails to teach the claimed granular powder to have a average particle size of 30-180 microns.  
Klein (5,393,617) teaches a bipolar electrochemical battery whereby an electrode mixture is formed in bulk without solvent and/or liquid by combining Teflon powder (a binder), graphite powder (a conductive material) and cobalt monoxide and nickel hydroxide powder (active material) and mixing by folding and rolling (milling) to produce average particle size of 50 microns.  The mixture is applied (scattering) and calendared (rolling and laminating) to form the coating.  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Duong et al. (2015/0303481) process to form the dry powders having a 50 micron size as evidenced by Klein 
Duong et al. (2015/0303481) in combination with Klein (5,393,617) fail to teach the claimed Hausner Ratio of the granular powder.
Matsuno et al. (2017/0117583) teaches electro active material having a Hausner Ratio of greater than 1.1 to obtain a more uniform shape control and therefore reducing deterioration of the of the battery during charging/discharging [0051]-[0052].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Duong et al. (2015/0303481) in combination with Klein (5,393,617) process to obtain a Hausner ratio of 1.1 as evidenced by Matsuno et al. (2017/0117583) with the expectation of achieving a more uniform particle resulting in reducing deterioration of battery during charging/discharging.
Regarding claim 3, Klein (5,393,617) teaches the fibrillated binder to be Teflon.
Regarding claim 4, Duong et al. (2015/0303481) teaches the binder to be PEO or PVDF or PVDF-HFY (copolymers) (abstract).
Regarding claims 5 and 6, Klein (5,393,617) teaches both positive and negative electrodes (col. 7, lines 54-65).
Regarding claim 7,  Klein (5,393,617) teaches the binder amount to be 0.5-5 weight percent which is an overlapping range of the claimed 0.8-1 weight percent.(col. 8, lines 26-38).
Regarding claim 8, Duong et al. (2015/0303481) teaches the first binder content as low as 1% to 20% (0069],[0083],[0084].
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (2015/0303481) in combination with Klein (5,393,617) further in combination with Matsuno et al. (2017/0117583) further in combination with Mitchell et al. (7,883,553).
Features detailed above concerning the teachings of Duong et al. (2015/0303481) in combination with Klein (5,393,617) further in combination with Matsuno et al. (2017/0117583).
Duong et al. (2015/0303481) in combination with Klein (5,393,617) further in combination with Matsuno et al. (2017/0117583) fail to teach the claimed laminating process using heated rollers and melting the binder with pressure and temperature.
Mitchell et al. (7,883,553) teaches a method of manufacturing electrode product whereby the electrode material on a current collector is passed through a laminator which applied heat and pressure from heated rollers (col. 4, lines 4-7).
Therefore it would have been obvious for one skilled in the art to have modified Duong et al. (2015/0303481) in combination with Klein (5,393,617) further in combination with Matsuno et al. (2017/0117583) to include pressure and heated roller in calendaring as evidenced by Mitchell et al. (7,883,553) with the expectation of forming a consolidated electrode.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Klein (5,393,617) teaches away from using a composite binder.
The Examiner agrees in part.  However, Klein (5,393,617) is relied upon for teach the claimed size of granular powders and not for the binders utilized as this is taught in Duong et al. (2015/0303481).

Applicant argued the Hausner ratio is not taught or suggested to be a result effective variable.
Matsuno et al. (2017/0117583) teaches the importance of the Hausner ratio being 1.1-1.6 which overlaps the claimed range of 1.1-1.25.  It has been well settled that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion corresponding to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715